984 So.2d 701 (2008)
In the Interest of J.R.B.
No. 2008-CK-1320.
Supreme Court of Louisiana.
June 25, 2008.
In re J.R.B.; -Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Lasalle, 28th Judicial District Court Div. 0, Nos. J-3855, J-3868, J-3856.

ORDER
IT IS ORDERED that Judge Thomas Yeager be and hereby is authorized to hear and adjudicate any pending matters in this case until such time as the issue of recusal is finally resolved.
/s/ Pascal F. Calogero, Jr.
Justice Supreme Court of Louisiana